*234RESOLUCIÓN
Examinadas la Moción en Auxilio de Jurisdicción y el Recurso de Certiorari presentados por la parte peticiona-ria, se provee “no ha lugar” a ambos.
Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Martínez Torres hizo constar la expresión siguiente:
Voto conforme con proveer “no ha lugar” a la expedición del auto de certiorari ya que ninguno de los señalamientos de error que se discuten en el voto disidente se plantearon ante el Tribunal de Apelaciones. Por eso no debemos considerarlos.
La Juez Asociada Señora Rodríguez Rodríguez emitió un voto particular disidente, al cual se unieron el Juez Aso-ciado Señor Kolthoff Caraballo, el Juez Asociado Señor Fe-liberti Cintrón y la Jueza Asociada Oronoz Rodríguez.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo

— O —